 

Exhibit 10.5

  

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into on
[__], 2018, by and among Industrea Acquisition Corp., a Delaware corporation
(the “Industrea”), Concrete Pumping Holdings Acquisition Corp., a Delaware
corporation (“Newco”), Industrea Alexandria LLC (“Sponsor”) and the undersigned
subscriber (“Subscriber”).

 

WHEREAS, concurrently with the execution of this Subscription Agreement,
Industrea is entering into (i) an Agreement and Plan of Merger with Newco,
Concrete Pumping Intermediate Acquisition Corp. (“Concrete Parent”), Concrete
Pumping Merger Sub Inc. (“Concrete Merger Sub”), Industrea Acquisition Merger
Sub Inc. (“Industrea Merger Sub”), Concrete Pumping Holdings, Inc. (“CPH”) and
PGP Investors, LLC, solely in its capacity as the Holder Representative (as
defined therein) (the “Merger Agreement” and the transactions contemplated by
the Merger Agreement, the “Transaction”);

 

WHEREAS, in connection with the Transaction, Subscriber desires to subscribe for
and purchase from Industrea immediately prior to the closing of the Transaction
that number of shares of Industrea’s Class A common stock, par value $0.0001 per
share (“Class A Common Stock”), set forth on the signature page hereto (the
“Subscribed Shares”) for a purchase price of $10.20 per share (the “Per Share
Price” and the aggregate of such Per Share Price for all Subscribed Shares being
referred to herein as the “Purchase Price”), and Industrea desires to issue and
sell to Subscriber the Subscribed Shares in consideration of the payment of the
Purchase Price by or on behalf of Subscriber to Industrea;

 

WHEREAS, in connection with the issuance of the Subscribed Shares, Sponsor
desires to surrender to Industrea for cancellation 190,632 shares of Class A
Common Stock (the “Cancelled Shares”) for no consideration;

 

WHEREAS, concurrently with the execution of this Agreement, Industrea and/or
Newco is entering into subscription agreements with certain other investors (the
“Other Subscription Agreements”), pursuant to which such investors have agreed
to purchase on the closing date of the Transaction (the “Closing Date”), (x) an
aggregate amount of 5,333,333 shares of Class A Common Stock at a purchase price
of $10.20 per share, (y) up to 2,450,980 additional shares of Class A Common
Stock to offset potential redemptions of Class A Common Stock in connection with
the Transaction and (z) an aggregate amount of 2,450,980 shares of Newco Series
A Convertible Perpetual Preferred Stock at a purchase price of $10.20 per share;
and

 

WHEREAS, upon the consummation of the Transaction, each outstanding share of
capital stock of Industrea (including each Subscribed Share and Utilization Fee
Share (as defined herein)) will be exchanged for shares of common stock, par
value $0.0001 per share, of Newco (“Newco Common Stock”), pursuant to a
registration statement on Form S-4 (the “Registration Statement”) to be filed
with the U.S. Securities and Exchange Commission (the “Commission”) in
connection with the Transaction.

 



 



 

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1.   Subscription. Subject to the terms and conditions hereof, immediately prior
to the closing of the Transaction, Subscriber hereby agrees to subscribe for and
purchase, and Industrea hereby agrees to issue and sell to Subscriber, upon the
payment of the Purchase Price, the Subscribed Shares (such subscription and
issuance the “Subscription”).

 

2.   Cancelled Shares; Utilization Fee Shares. Immediately prior to the issuance
of the Subscribed Shares, Sponsor hereby agrees to surrender to Industrea for
cancellation the Cancelled Shares for no consideration. Concurrently with the
issuance of the Subscribed Shares, in consideration for Subscriber’s obligations
to acquire the Subscribed Shares, Industrea shall issue to Subscriber such
number of shares of Common Stock equal to the Cancelled Shares (the “Utilization
Fee Shares” and together with the Subscribed Shares, the “Shares”).

 

3.    Closing.

 

a.       The consummation of the Subscription contemplated hereby (the
“Closing”) shall occur immediately prior to the closing of the Transaction on
the Closing Date.

 

b.       At least five (5) Business Days before the anticipated Closing Date,
Industrea shall deliver written notice to Subscriber (the “Closing Notice”)
specifying (i) the anticipated Closing Date and (ii) wire instructions for
delivery of the Purchase Price to Continental Stock Transfer & Trust Company as
escrow agent (the “Escrow Agent”) pursuant to an escrow agreement between
Industrea and the Escrow Agent (the “Escrow Agreement”). At least two (2)
Business Days after receiving the Closing Notice, Subscriber shall (i) deliver
to Industrea such information as is reasonably requested in the Closing Notice
in order for Industrea to issue the Shares to Subscriber and (ii) deliver the
Purchase Price in cash via wire transfer to the account of the Escrow Agent
specified in the Closing Notice, to be held in escrow pending the Closing. If
this Subscription Agreement is terminated in accordance with Section 7 hereof,
the Escrow Agreement will provide that the Escrow Agent shall automatically
return to Subscriber the Purchase Price, without interest. For the purposes of
this Subscription Agreement, “Business Day” means any day, other than a Saturday
or a Sunday, that is neither a legal holiday nor a day on which banking
institutions are generally authorized or required by law or regulation to close
in the City of New York, New York.

 

c.       At the Closing, Industrea will issue and deliver to Subscriber the
Shares in book entry or certificated form (at Industrea’s discretion), free and
clear of any liens or other restrictions (other than those arising under this
Subscription Agreement or state or federal securities laws), in the name of
Subscriber (or its nominee in accordance with its delivery instructions) or to a
custodian designated by Subscriber, as applicable, against (and concurrently
with) release of the Purchase Price by the Escrow Agent to Industrea.

 



 2 

 

 

d.       The Closing shall be subject to the satisfaction or valid waiver by
each party of the conditions that, on the Closing Date:

 

(i) no suspension of the qualification of the Shares for offering or sale or
trading in any jurisdiction, or initiation or threatening of any proceedings for
any of such purposes, shall have occurred;

 

(ii) all conditions precedent to the closing of the Transaction set forth in the
Merger Agreement, including the approval of Industrea’s stockholders, shall have
been satisfied or waived (by the party entitled to grant such waiver), and the
closing of the Transaction shall be scheduled to occur immediately following the
Closing;

 

(iii) no governmental authority shall have enacted, issued, promulgated,
enforced or entered any judgment, order, law, rule or regulation (whether
temporary, preliminary or permanent) which is then in effect and has the effect
of making consummation of the transactions contemplated hereby illegal or
otherwise restraining or prohibiting consummation of the transactions
contemplated hereby, and no governmental authority shall have instituted or
threatened in writing a proceeding seeking to impose any such restraint or
prohibition; and

 

(iv) the Registration Statement shall have been declared effective by the
Commission and no stop order suspending the effectiveness of the Registration
Statement shall have been issued by the Commission and no proceedings for that
purpose shall have been initiated or threatened by the Commission.

 

e.       The obligation of Industrea to consummate the Closing shall be subject
to the satisfaction or valid waiver by Industrea of the additional conditions
that, on the Closing Date:

 

(i) all representations and warranties of Subscriber contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Subscriber Material Adverse Effect (as defined below), which representations and
warranties shall be true in all respects) at and as of the Closing Date; and

 

(ii) Subscriber shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing and shall have delivered the full amount of the Purchase
Price to the Escrow Agent in accordance with Section 3(b) above.

 

f.       The obligation of Subscriber to consummate the Closing shall be subject
to the satisfaction or valid waiver by Subscriber of the additional conditions
that, on the Closing Date:

 

(i) all representations and warranties of Industrea contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Industrea Material Adverse Effect (as defined below), which representations and
warranties shall be true in all respects) at and as of the Closing Date; and

 



 3 

 

 

(ii) Industrea shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing.

 

g.       Prior to or at the Closing, Subscriber shall deliver to Industrea and
Newco a duly completed and executed Internal Revenue Service Form W-9.

 

h.       At the Closing, the parties hereto shall execute and deliver such
additional documents and take such additional actions as the parties reasonably
may deem to be practical and necessary in order to consummate the Subscription
as contemplated by this Subscription Agreement.

 

4.   Industrea Representations and Warranties.    Each of Industrea and Newco
represents and warrants to Subscriber that:

 

a.       Each of Industrea and Newco (i) is duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation, (ii) has
the requisite power and authority to own, lease and operate its properties, to
carry on its business as it is now being conducted and to enter into and perform
its obligations under this Subscription Agreement, and (iii) is duly licensed or
qualified to conduct its business and, if applicable, is in good standing under
the laws of each jurisdiction (other than its jurisdiction of incorporation) in
which the conduct of its business or the ownership of its properties or assets
requires such license or qualification, except, with respect to the foregoing
clause (iii), where the failure to be in good standing would not reasonably be
expected to have an Industrea Material Adverse Effect. For purposes of this
Subscription Agreement, an “Industrea Material Adverse Effect” means an event,
change, development, occurrence, condition or effect with respect to Industrea
that, individually or in the aggregate, has a material adverse effect on the
business, financial condition or results of operations of Industrea, taken as a
whole.

 

b.       The Shares, when issued and delivered to Subscriber against full
payment therefor in accordance with the terms of this Subscription Agreement,
will be validly issued, fully paid and non-assessable and will not have been
issued in violation of any preemptive rights created under Industrea’s
certificate of incorporation or the Delaware General Corporation Law.

 

c.       This Subscription Agreement has been duly executed and delivered by
Industrea and Newco, and assuming the due authorization, execution and delivery
of the same by Subscriber, this Agreement shall constitute the valid and legally
binding obligation of Industrea and Newco, enforceable against Industrea and
Newco in accordance with its terms, except as such enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors generally and by the availability of equitable remedies.

 



 4 

 

 

d.       The execution and delivery of this Subscription Agreement, the issuance
and sale of the Shares and the compliance by Industrea and Newco with all of the
provisions of this Subscription Agreement and the consummation of the
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of Industrea or Newco pursuant to the terms of
(i) any indenture, mortgage, deed of trust, loan agreement, lease, license or
other agreement or instrument to which Industrea or Newco is a party or by which
Industrea or Newco is bound or to which any of the property or assets of
Industrea or Newco is subject; (ii) the organizational documents of Industrea or
Newco; or (iii) any statute or any judgment, order, rule or regulation of any
court or governmental agency or body, domestic or foreign, having jurisdiction
over Industrea or Newco or any of their properties that, in the case of
clauses (i) and (iii), would reasonably be expected to have an Industrea
Material Adverse Effect or have a material adverse effect on Industrea’s or
Newco’s ability to consummate the transactions contemplated hereby, including
the issuance and sale of the Shares.

 

e.       Industrea and Newco are not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority, self-regulatory organization (including The Nasdaq Stock
Market (“Nasdaq”)) or other person in connection with the execution, delivery
and performance of this Subscription Agreement (including, without limitation,
the issuance of the Shares), other than (i) the filing with the Commission of
the Registration Statement, (ii) filings required by applicable state securities
laws, (iii) the filing of a Notice of Exempt Offering of Securities on Form D
with the Commission under Regulation D of the Securities Act (“Regulation D”),
(iv) the filings required in accordance with Section 9(b) of this Subscription
Agreement; (v) those required by Nasdaq, including with respect to obtaining
shareholder approval, (vi) those required to consummate the Transaction as
provided under the Merger Agreement, and (vii) the failure of which to obtain
would not be reasonably likely to have an Industrea Material Adverse Effect or
have a material adverse effect on Industrea’s or Newco’s ability to consummate
the transactions contemplated hereby, including the issuance and sale of the
Shares.

 



 5 

 

 

f.       As of the date hereof, the authorized share capital of Industrea
consists of 200,000,000 shares of Class A Common Stock, 20,000,000 shares of
Class B common stock, par value $0.0001 per share (“Class B Common Stock” and
together with the Class A Common Stock, “Common Stock”) and 1,000,000 shares of
preferred stock, par value $0.0001 per share (“Preferred Stock”). As of the date
hereof: (i) 23,000,000 shares of Class A Common Stock, 5,750,000 shares of
Class B Common Stock and no shares of Preferred Stock are issued and
outstanding; (ii) 34,100,000 warrants, each exercisable to purchase one share of
Class A Common Stock at $11.50 per share) (“Warrants”) are issued and
outstanding, including 11,100,000 private placement warrants; and (iii) no
shares of Common Stock are subject to issuance upon exercise of outstanding
options. No Warrants are exercisable on or prior to the Closing. All (i) issued
and outstanding shares of Common Stock have been duly authorized and validly
issued, are fully paid and are non-assessable and are not subject to preemptive
rights and (ii) outstanding Warrants have been duly authorized and validly
issued, are fully paid and are not subject to preemptive rights. Except as set
forth above and pursuant to the Other Subscription Agreements and the Merger
Agreement and the agreements attached as exhibits thereto, there are no
outstanding options, warrants or other rights to subscribe for, purchase or
acquire from Industrea or Newco any shares of Common Stock or other equity
interests in Industrea or Newco (collectively, “Equity Interests”) or securities
convertible into or exchangeable or exercisable for Equity Interests. As of the
date hereof, other than with respect to Newco, Concrete Parent, Concrete Merger
Sub and Industrea Merger Sub, Industrea has no subsidiaries and does not own,
directly or indirectly, interests or investments (whether equity or debt) in any
person, whether incorporated or unincorporated. There are not any stockholder
agreements, voting trusts or other agreements or understandings to which
Industrea or Newco is a party or by which either is bound relating to the voting
of any Equity Interests, other than (A) the letter agreements entered into by
Industrea in connection with Industrea’s initial public offering on August 1,
2017 pursuant to which Industrea Alexandria LLC and Industrea’s executive
officers and independent directors agreed to vote in favor of any proposed
Business Combination (as defined therein), which includes the Transaction, and
(B) as contemplated by the Merger Agreement.

 

g.       Except for such matters as have not had and would not be reasonably
likely to have an Industrea Material Adverse Effect or have a material adverse
effect on Industrea’s or Newco’s ability to consummate the transactions
contemplated hereby, including the issuance and sale of the Shares, as of the
date hereof, there is no (i) suit, action, proceeding or arbitration before a
governmental authority or arbitrator pending, or, to the knowledge of Industrea
or Newco, threatened against Industrea or Newco or (ii) judgment, decree,
injunction, ruling or order of any governmental authority or arbitrator
outstanding against Industrea or Newco.

 

h.       The issued and outstanding shares of Class A Common Stock are
registered pursuant to Section 12(b) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and are listed for trading on Nasdaq under the
symbol “INDU.” There is no suit, action, proceeding or investigation pending or,
to the knowledge of Industrea, threatened against Industrea by Nasdaq or the
Commission with respect to any intention by such entity to deregister the shares
of Class A Common Stock or prohibit or terminate the listing of the shares of
Class A Common Stock on Nasdaq. Industrea has taken no action that is designed
to terminate the registration of the shares of Class A Common Stock under the
Exchange Act.

 

i.       Upon consummation of the Transaction, the issued and outstanding shares
of common stock of Newco will be registered pursuant to Section 12(b) of the
Exchange Act”, and will be approved for listing, subject only to official notice
of the issuance, on Nasdaq under the symbol “BBCP”.

 

j.       Assuming the accuracy of Subscriber’s representations and warranties
set forth in Section 5 of this Subscription Agreement, no registration under the
Securities Act is required for the offer and sale of the Shares by Industrea to
Subscriber.

 

k.       Neither Industrea nor Newco nor any person acting on its behalf has
engaged or will engage in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of the Shares.

 



 6 

 

 

5.    Subscriber Representations and Warranties.     Subscriber represents and
warrants to Industrea and Newco that:

 

a.       Subscriber (i) is duly organized, validly existing and in good standing
under the Laws of its jurisdiction of incorporation, and (ii) has the requisite
power and authority to enter into and perform its obligations under this
Subscription Agreement.

 

b.       This Subscription Agreement has been duly executed and delivered by
Subscriber, and assuming the due authorization, execution and delivery of the
same by Industrea and Newco, this Agreement shall constitute the valid and
legally binding obligation of Subscriber, enforceable against Subscriber in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors generally and by the availability of equitable remedies.

 

c.       The execution and delivery of this Subscription Agreement, the purchase
of the Shares and the compliance by Subscriber with all of the provisions of
this Subscription Agreement and the consummation of the transactions
contemplated herein will not conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of Subscriber pursuant to the terms of (i) any indenture,
mortgage, deed of trust, loan agreement, lease, license or other agreement or
instrument to which Subscriber is a party or by which Subscriber is bound or to
which any of the property or assets of Subscriber is subject; (ii) the
organizational documents of Subscriber; or (iii) any statute or any judgment,
order, rule or regulation of any court or governmental agency or body, domestic
or foreign, having jurisdiction over Subscriber or any of its properties that,
in the case of clauses (i) and (iii), would reasonably be expected to have a
Subscriber Material Adverse Effect. For purposes of this Subscription Agreement,
a “Subscriber Material Adverse Effect” means an event, change, development,
occurrence, condition or effect with respect to Subscriber that would reasonably
be expected to have a material adverse effect on Subscriber’s ability to
consummate the transactions contemplated hereby, including the purchase of the
Shares.

 

d.       Subscriber (i) is an institutional “accredited investor” (within the
meaning of Rule 501(a) under the Securities Act) satisfying the applicable
requirements set forth on Schedule A, (ii) is acquiring the Shares only for its
own account and not for the account of others, and (iii) is not acquiring the
Shares with a view to, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act (and shall provide the requested
information on Annex A following the signature page hereto). Subscriber is not
an entity formed for the specific purpose of acquiring the Shares.

 



 7 

 

 

e.       Subscriber understands that the Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Shares have not been registered under the Securities
Act. Subscriber understands that the Shares may not be resold, transferred,
pledged or otherwise disposed of by Subscriber absent an effective registration
statement under the Securities Act, except (i) to Industrea, or (ii) pursuant to
an applicable exemption from the registration requirements of the Securities
Act, and, in each of cases (i) and (ii), in accordance with any applicable
securities laws of the states and other jurisdictions of the United States, and
that any certificates or book-entry position representing the Shares shall
contain a legend to such effect. Subscriber understands and agrees that the
Shares will be subject to transfer restrictions and, as a result of these
transfer restrictions, Subscriber may not be able to readily resell the Shares
and may be required to bear the financial risk of an investment in the Shares
for an indefinite period of time. Subscriber understands that it has been
advised to consult legal counsel prior to making any offer, resale, pledge or
transfer of any of the Shares.

 

f.       Subscriber understands and agrees that Subscriber is purchasing the
Shares directly from Industrea. Subscriber further acknowledges that there have
not been, and Subscriber is not relying on, any representations, warranties,
covenants and agreements made to Subscriber by Industrea, any other party to the
Transaction or any other person or entity, expressly or by implication, other
than those representations, warranties, covenants and agreements of Industrea
included in this Subscription Agreement.

 

g.       Subscriber’s acquisition and holding of the Shares will not constitute
or result in a non-exempt prohibited transaction under Section 406 of the
Employee Retirement Income Security Act of 1974, as amended, Section 4975 of the
Internal Revenue Code of 1986, as amended, or any applicable similar law.

 

h.       In making its decision to purchase the Shares, Subscriber has relied
solely upon independent investigation made by Subscriber. Subscriber
acknowledges and agrees that Subscriber has received such information as
Subscriber deems necessary in order to make an investment decision with respect
to the Shares, including with respect to Industrea and the Transaction
(including the company to be acquired in the Transaction and its respective
subsidiaries). Subscriber represents and agrees that Subscriber and Subscriber’s
professional advisor(s), if any, have had the full opportunity to ask such
questions, receive such answers and obtain such information as Subscriber and
such undersigned’s professional advisor(s), if any, have deemed necessary to
make an investment decision with respect to the Shares. Subscriber acknowledges
and agrees that neither B. Riley FBR, Inc., acting as placement agent to
Industrea (the “Placement Agent”), nor any affiliate of the Placement Agent has
provided Subscriber with any information or advice with respect to the Shares
nor is such information or advice necessary or desired. Neither the Placement
Agent nor any of its affiliates has made or makes any representation as to
Industrea or the quality of the Shares and the Placement Agent and any affiliate
may have acquired non-public information with respect to Industrea which
Subscriber agrees need not be provided to it. In connection with the issuance of
the Shares to Subscriber, neither the Placement Agent nor any of its affiliates
has acted as a financial advisor or fiduciary to Subscriber.

 

i.       Subscriber became aware of this offering of the Shares solely by means
of direct contact between Subscriber and Industrea or by means of contact from
the Placement Agent, and the Shares were offered to Subscriber solely by direct
contact between Subscriber and Industrea or by contact between Subscriber and
the Placement Agent. Subscriber did not become aware of this offering of the
Shares, nor were the Shares offered to Subscriber, by any other means.
Subscriber acknowledges that Industrea represents and warrants that the Shares
(i) were not offered by any form of general solicitation or general advertising
and (ii) are not being offered in a manner involving a public offering under, or
in a distribution in violation of, the Securities Act, or any state securities
laws.

 



 8 

 

 

j.       Subscriber acknowledges that it is aware that there are substantial
risks incident to the purchase and ownership of the Shares. Subscriber has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of an investment in the Shares, and Subscriber
has sought such accounting, legal and tax advice as Subscriber has considered
necessary to make an informed investment decision.

 

k.       Subscriber has adequately analyzed and fully considered the risks of an
investment in the Shares and determined that the Shares are a suitable
investment for Subscriber and that Subscriber is able at this time and in the
foreseeable future to bear the economic risk of a total loss of Subscriber’s
investment in Industrea. Subscriber acknowledges specifically that a possibility
of total loss exists.

 

l.       Subscriber understands and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Shares or made any
findings or determination as to the fairness of this investment.

 

m.       Subscriber is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank. Subscriber agrees to provide law
enforcement agencies, if requested thereby, such records as required by
applicable law, provided that Subscriber is permitted to do so under applicable
law. Subscriber represents that if it is a financial institution subject to the
Bank Secrecy Act (31 U.S.C. Section 5311 et seq.), as amended by the USA PATRIOT
Act of 2001 and its implementing regulations (collectively, the “BSA/PATRIOT
Act”), that Subscriber maintains policies and procedures reasonably designed to
comply with applicable obligations under the BSA/PATRIOT Act. Subscriber also
represents that, to the extent required, it maintains policies and procedures
reasonably designed for the screening of its investors against the OFAC
sanctions programs, including the OFAC List. Subscriber further represents and
warrants that, to the extent required, it maintains policies and procedures
reasonably designed to ensure that the funds held by Subscriber and used to
purchase the Shares were legally derived.

 

n.       Subscriber and its affiliates do not have, and during the 30-day period
immediately prior hereto such Subscriber and its affiliates have not entered
into, any “put equivalent position” as such term is defined in Rule 16a-1 under
the Exchange Act or short sale positions with respect to the securities of
Industrea. In addition, Subscriber shall comply with all applicable provisions
of Regulation M promulgated under the Securities Act.

 

o.       Subscriber acknowledges and agrees that the certificate or book-entry
position representing the Shares will bear or reflect, as applicable, a legend
substantially similar to the following:

 



 9 

 

 

“THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THIS
SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  THE HOLDER OF THIS
SECURITY AGREES FOR THE BENEFIT OF INDUSTREA THAT (A) THIS SECURITY MAY BE
OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) PURSUANT TO ANY
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
(II) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
OR (III) TO INDUSTREA, IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER
WILL NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE. INDUSTREA MAY REQUIRE THE DELIVERY OF A
WRITTEN OPINION OF COUNSEL, CERTIFICATIONS AND/OR ANY OTHER INFORMATION IT
REASONABLY REQUIRES TO CONFIRM THE SECURITIES ACT EXEMPTION FOR SUCH
TRANSACTION.”

 

6.    Registration Rights.  

 

a.       In connection with the Transaction, Newco will file with the Commission
the Registration Statement, which will register issuance of shares of Newco
Common Stock in exchange for all outstanding shares of common stock of Industrea
(including the Shares) at the closing of the Transaction.

 

b.       In the event that the Registration Statement, at the time it becomes
effective, does not include the shares of Newco Common Stock to be issued in
exchange for the Shares (the “Newco Exchanged Shares”), Industrea and Newco
agree that, within ninety (90) calendar days after the Closing (the “Filing
Deadline”), Newco will use commercially reasonable efforts to file with the
Commission a registration statement registering the resale of the Newco
Exchanged Shares (the “Post-Closing Registration Statement”), and Newco shall
use its commercially reasonable efforts to have the Post-Closing Registration
Statement declared effective within sixty (60) days of the Filing Deadline (the
“Effectiveness Deadline”); provided, that the Effectiveness Deadline shall be
extended to one-hundred and twenty (120) days after the Filing Deadline if the
Post-Closing Registration Statement is “reviewed” by, and Newco receives
comments from, the Commission; provided, however, that Newco’s obligations to
include the Newco Exchanged Shares in the Post-Closing Registration Statement
are contingent upon Subscriber furnishing in writing to Newco such information
regarding Subscriber, the securities of Newco held by Subscriber and the
intended method of disposition of the Shares as shall be reasonably requested by
Newco to effect the registration of the Shares, and shall execute such documents
in connection with such registration as Newco may reasonably request that are
customary of a selling stockholder in similar situations. Newco will use its
commercially reasonable efforts to maintain the continuous effectiveness of the
Post-Closing Registration Statement until the earlier of (a) the date on which
such securities may be resold without volume or manner of sale limitations
pursuant to Rule 144 promulgated under the Securities Act, (b) the date on which
Subscriber has notified Industrea that such registrable securities have actually
been sold and (c) the date which is three years after the Closing.

 



 10 

 

 

c.       Newco shall, notwithstanding any termination of this Subscription
Agreement, indemnify, defend and hold harmless Subscriber (to the extent a
seller under the Post-Closing Registration Statement), the officers, directors,
agents, partners, members, managers, stockholders, affiliates, employees and
investment advisers of each of them, each person who controls Subscriber (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, partners, members, managers, stockholders,
agents, affiliates, employees and investment advisers of each such controlling
person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable attorneys’ fees) and expenses (collectively, “Losses”),
as incurred, that arise out of or are based upon (i) any untrue or alleged
untrue statement of a material fact contained in the Post-Closing Registration
Statement, any prospectus included in the Post-Closing Registration Statement or
any form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any prospectus or form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading, or (ii) any violation or alleged violation by Newco of the
Securities Act, Exchange Act or any state securities law or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Section 6, except to the extent, but only to the extent, that such
untrue statements, alleged untrue statements, omissions or alleged omissions are
based upon information regarding Subscriber furnished in writing to Newco by
Subscriber expressly for use therein. Newco shall notify Subscriber promptly of
the institution, threat or assertion of any proceeding arising from or in
connection with the transactions contemplated by this Section 6 of which Newco
is aware. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of an indemnified party and shall survive the
transfer of the Newco Exchanged Shares by Subscriber.

 



 11 

 

 

d.       Subscriber shall, severally and not jointly with any other subscriber,
indemnify and hold harmless Newco, its directors, officers, agents and
employees, each person who controls Newco (within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
out of or are based upon any untrue or alleged untrue statement of a material
fact contained in any Post-Closing Registration Statement, any prospectus
included in the Post-Closing Registration Statement, or any form of prospectus,
or in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any prospectus, or any form of prospectus or supplement thereto,
in light of the circumstances under which they were made) not misleading to the
extent, but only to the extent, that such untrue statements or omissions are
based upon information regarding Subscriber furnished in writing to Newco by
Subscriber expressly for use therein. In no event shall the liability of
Subscriber be greater in amount than the dollar amount of the net proceeds
received by Subscriber upon the sale of the Shares giving rise to such
indemnification obligation.

 

e.       Subscriber shall not execute any short sales or engage in other hedging
transactions of any kind with respect to securities of Newco during the period
from the date of the Closing through the date that is 45 consecutive days
thereafter.

 

7.     Termination. This Subscription Agreement shall terminate and be void and
of no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Merger Agreement is terminated in accordance with its terms, (b)  the mutual
written agreement of Industrea, Newco and Subscriber to terminate this
Subscription Agreement; provided, that this Subscription Agreement may not be
terminated pursuant to this clause (b) without CPH’s prior written consent, or
(c) if, on the Closing Date of the Transaction, any of the conditions to Closing
set forth in Section 3 of this Subscription Agreement have not been satisfied as
of the time required hereunder to be so satisfied or waived by the party
entitled to grant such waiver and, as a result thereof, the transactions
contemplated by this Subscription Agreement are not consummated; provided, that
nothing herein will relieve any party from liability for any willful breach
hereof prior to the time of termination, and each party will be entitled to any
remedies at law or in equity to recover losses, liabilities or damages arising
from such breach. Industrea shall notify Subscriber of the termination of the
Merger Agreement promptly after the termination thereof.

 

8.    Trust Account Waiver. Subscriber acknowledges that Industrea is a blank
check company with the powers and privileges to effect a merger, asset
acquisition, reorganization or similar business combination involving Industrea
and one or more businesses or assets. Subscriber further acknowledges that, as
described in Industrea’s prospectus relating to its initial public offering
dated July 26, 2017 (the “Prospectus”) available at www.sec.gov, substantially
all of Industrea’s assets consist of the cash proceeds of Industrea’s initial
public offering and private placements of its securities, and substantially all
of those proceeds have been deposited in a trust account (the “Trust Account”)
for the benefit of Industrea, its public stockholders and the underwriters of
Industrea’s initial public offering. Except with respect to interest earned on
the funds held in the Trust Account that may be released to Industrea to pay its
tax obligations, if any, the cash in the Trust Account may be disbursed only for
the purposes set forth in the Prospectus. For and in consideration of Industrea
entering into this Subscription Agreement, the receipt and sufficiency of which
are hereby acknowledged, Subscriber, on behalf of itself and its officers,
directors and affiliates, hereby irrevocably waives any and all right, title and
interest, or any claim of any kind it has or may have in the future, in or to
any monies held in the Trust Account, and agrees not to seek recourse against
the Trust Account as a result of, or arising out of, this Subscription
Agreement. Notwithstanding anything to the contrary, the foregoing waiver shall
not preclude Subscriber (or any of its affiliates) from redeeming any shares of
Class A Common Stock included in the units sold in Industrea’s initial public
offering held by Subscriber (or any of its affiliates) for a pro rata portion of
the Trust Account in connection with the Transaction or enforcing its rights in
respect thereof.

 



 12 

 

 

9.    Miscellaneous.

 

a.       All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (a) when delivered personally
to the recipient, (b) when sent by electronic mail, on the date of transmission
to such recipient; provided, that such notice, request, demand, claim or other
communication is also sent to the recipient pursuant to clauses (a), (c) or (d)
of this Section 9(a), (c) one Business Day after being sent to the recipient by
reputable overnight courier service (charges prepaid), or (d) four (4) Business
Days after being mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid, and, in each case, addressed to the
intended recipient at its address specified on the signature page hereof.

 

b.       Industrea shall, on or prior to the date on which Industrea files the
Registration Statement, disclose publicly all material terms of the transactions
contemplated hereby (and by the Other Subscription Agreements), the Transaction,
and any other material, nonpublic information that Industrea has provided to
Subscriber at any time prior to the filing of the Registration Statement.

 

c.       Subscriber acknowledges that Industrea and others (including CPH) will
rely on the acknowledgments, understandings, agreements, representations and
warranties contained in this Subscription Agreement. Prior to the Closing,
Subscriber agrees to promptly notify Industrea if it becomes aware that any of
the acknowledgments, understandings, agreements, representations and warranties
of Subscriber set forth herein are no longer accurate in all material respects.
Industrea and Newco acknowledge that Subscriber and others will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Closing, Industrea agrees
to promptly notify Subscriber if it becomes aware that any of the
acknowledgments, understandings, agreements, representations and warranties of
Industrea set forth herein are no longer accurate in all material respects.

 

d.       Each of Industrea and Subscriber is irrevocably authorized to produce
this Subscription Agreement or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

e.       Neither this Subscription Agreement nor any rights that may accrue to
Subscriber hereunder (other than the Shares acquired hereunder, if any) may be
transferred or assigned other than to its affiliates, provided that no such
assignment to any affiliate shall relieve Subscriber from liability for the
failure to perform any of its obligations hereunder. Neither this Subscription
Agreement nor any rights that may accrue to Industrea hereunder may be
transferred or assigned.

 



 13 

 

 

f.       All the agreements, representations and warranties made by each party
hereto in this Subscription Agreement shall survive the Closing.

 

g.       Industrea may request from Subscriber such additional information as
Industrea may deem necessary to evaluate the eligibility of Subscriber to
acquire the Shares, and Subscriber shall provide such information as may be
reasonably requested, to the extent readily available and to the extent
consistent with its internal policies and procedures.

 

h.       This Subscription Agreement may not be modified, waived or terminated
except by an instrument in writing, signed by the party against whom enforcement
of such modification, waiver, or termination is sought.

 

i.       No provision of this Subscription Agreement may be amended, modified or
waived without the prior written consent of CPH if such amendment, modification
or waiver (i) reduces the number of Subscribed Shares, the Per Share Price or
the Purchase Price, (ii) imposes new or additional conditions or otherwise
expands, amends or modifies any of the conditions to the Closing in a manner
that would reasonably be expected to (x) materially impair or delay the Closing
(or satisfaction of the conditions to the Closing) or (z) adversely affect the
ability of Newco or Industrea to enforce its rights against under this
Subscription Agreement or any of the other definitive agreements with respect
thereto or (iii) adds or changes in any material respect any economic or other
rights or benefits granted to Subscriber hereunder in respect of the Shares.

 

j.       This Subscription Agreement constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties, with respect to the
subject matter hereof. This Subscription Agreement shall not confer any rights
or remedies upon any person other than (i) the parties hereto and their
respective successors and assigns and (ii) the persons entitled to
indemnification under Section 6 hereof.

 

k.       Except as otherwise provided herein, this Subscription Agreement shall
be binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

 

l.       If any provision of this Subscription Agreement shall be invalid,
illegal or unenforceable, the validity, legality or enforceability of the
remaining provisions of this Subscription Agreement shall not in any way be
affected or impaired thereby and shall continue in full force and effect.

 

m.       This Subscription Agreement may be executed and delivered in one or
more counterparts (including by facsimile or electronic mail or in .pdf) and by
different parties in separate counterparts, with the same effect as if all
parties hereto had signed the same document. All counterparts so executed and
delivered shall be construed together and shall constitute one and the same
agreement.

 



 14 

 

 

n.       The Placement Agent shall be a third party beneficiary of the
representations and warranties of Industrea and Newco set forth in Section 4
hereof and with respect to the representations and warranties of Subscriber set
forth in Section 5 hereof. The parties hereto acknowledge and agree that CPH has
relied on this Subscription Agreement and, accordingly, CPH is an express third
party beneficiary hereof and shall have the enforcement rights described in
Section 9(o) below. This Subscription Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person, except as otherwise set forth in this Section 9(n).

 

o.       The parties hereto agree that irreparable damage would occur in the
event that any of the provisions of this Subscription Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise. This Subscription Agreement may be
enforced by CPH to cause the consummation of the Subscription and the funding of
the Purchase Price in accordance with the terms hereof and, accordingly, CPH
shall be entitled to an injunction or injunctions to prevent breaches or
threatened breaches of this Subscription Agreement by the parties hereto.

 

p.       THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF
THE LAW OF ANY OTHER STATE.

 

q.       EACH PARTY HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OR RELATED TO THIS
SUBSCRIPTION AGREEMENT IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY OR ANY AFFILIATE OF ANY OTHER SUCH
PARTY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. THE
PARTIES AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT
TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE
THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS SUBSCRIPTION
AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS SUBSCRIPTION
AGREEMENT.

 



 15 

 

 

r.       THE PARTIES AGREE THAT ALL DISPUTES, LEGAL ACTIONS, SUITS AND
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS SUBSCRIPTION AGREEMENT MUST BE
BROUGHT EXCLUSIVELY IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE AND ANY
STATE APPELLATE COURT THEREFROM WITHIN THE STATE OF DELAWARE (OR, IF THE COURT
OF CHANCERY OF THE STATE OF DELAWARE DECLINES TO ACCEPT JURISDICTION OVER A
PARTICULAR MATTER, ANY FEDERAL COURT WITHIN THE STATE OF DELAWARE OR, IN THE
EVENT EACH FEDERAL COURT WITHIN THE STATE OF DELAWARE DECLINES TO ACCEPT
JURISDICTION OVER A PARTICULAR MATTER, ANY STATE COURT WITHIN THE STATE OF
DELAWARE) (COLLECTIVELY THE “DESIGNATED COURTS”). EACH PARTY HEREBY CONSENTS AND
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE DESIGNATED COURTS. NO LEGAL ACTION,
SUIT OR PROCEEDING WITH RESPECT TO THIS SUBSCRIPTION AGREEMENT MAY BE BROUGHT IN
ANY OTHER FORUM. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL CLAIMS OF IMMUNITY
FROM JURISDICTION AND ANY OBJECTION WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING IN ANY DESIGNATED
COURT, INCLUDING ANY RIGHT TO OBJECT ON THE BASIS THAT ANY DISPUTE, ACTION, SUIT
OR PROCEEDING BROUGHT IN THE DESIGNATED COURTS HAS BEEN BROUGHT IN AN IMPROPER
OR INCONVENIENT FORUM OR VENUE. EACH OF THE PARTIES ALSO AGREES THAT DELIVERY OF
ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT TO A PARTY HEREOF IN COMPLIANCE WITH
SECTION 9(a) OF THIS SUBSCRIPTION AGREEMENT SHALL BE EFFECTIVE SERVICE OF
PROCESS FOR ANY ACTION, SUIT OR PROCEEDING IN A DESIGNATED COURT WITH RESPECT TO
ANY MATTERS TO WHICH THE PARTIES HAVE SUBMITTED TO JURISDICTION AS SET FORTH
ABOVE.

 

[Signature pages follow.]

 



 16 

 

 

IN WITNESS WHEREOF, each of Industrea, Newco, Sponsor and Subscriber has
executed or caused this Subscription Agreement to be executed by its duly
authorized representative as of the date first set forth above.

 



  INDUSTREA ACQUISITION CORP.         By:       Name:     Title:

 

  Address for Notices:       28 West 44th Street, Suite 501   New York, New York
10036

 

  CONCRETE PUMPING HOLDINGS
ACQUISITION CORP.         By:        Name:     Title:

 

  Address for Notices:       28 West 44th Street, Suite 501   New York, New York
10036

 

  INDUSTREA ALEXANDRIA LLC   By:         Name:     Title:

 

  Address for Notices:       28 West 44th Street, Suite 501   New York, New York
10036

 



 17 

 

 

  SUBSCRIBER:         [SUBSCRIBER]         By:       Name:     Title:

 

Address for Notices:                   Name in which shares are to be
registered:        

 

Number of Subscribed Shares subscribed for: Price Per Subscribed Share:
Aggregate Purchase Price:

 

        You must pay the Purchase Price by wire transfer of United States
dollars in immediately available funds to the account specified by Industrea in
the Closing Notice.



 



 18 

 

 

ANNEX A

 

ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER 

 

This Annex A should be completed and signed by Subscriber
and constitutes a part of the Subscription Agreement.

 

A.INSTITUTIONAL ACCREDITED INVESTOR STATUS
(Please check the applicable subparagraphs):

 

1. ¨Subscriber is an “accredited investor” (within the meaning of Rule 501(a)
under the Securities Act) or an entity in which all of the equity holders are
accredited investors within the meaning of Rule 501(a) under the Securities Act,
and has marked and initialed the appropriate box on the following page
indicating the provision under which it qualifies as an “accredited investor.”

 

2. ¨Subscriber is not a natural person.

 

C.AFFILIATE STATUS
(Please check the applicable box)

 

SUBSCRIBER:

 

¨ is:

¨ is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of Industrea or
acting on behalf of an affiliate of Industrea.

 



 



 

 

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. Subscriber has indicated,
by marking and initialing the appropriate box below, the provision(s) below
which apply to Subscriber and under which Subscriber accordingly qualifies as an
“accredited investor.”

 

¨Any bank, registered broker or dealer, insurance company, registered investment
company, business development company, or small business investment company; 

 

¨Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions for the
benefit of its employees, if such plan has total assets in excess of
$5,000,000; 

 

¨Any employee benefit plan, within the meaning of the Employee Retirement Income
Security Act of 1974, if a bank, insurance company, or registered investment
adviser makes the investment decisions, or if the plan has total assets in
excess of $5,000,000; 

 

¨a corporation, similar business trust, partnership or any organization
described in Section 501(c)(3) of the Internal Revenue Code, not formed for the
specific purpose of acquiring the securities offered, with total assets in
excess of $5,000,000; 

 

¨Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer; 

 

¨Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000. For purposes of
calculating a natural person’s net worth: (a) the person’s primary residence
must not be included as an asset; (b) indebtedness secured by the person’s
primary residence up to the estimated fair market value of the primary residence
must not be included as a liability (except that if the amount of such
indebtedness outstanding at the time of calculation exceeds the amount
outstanding 60 days before such time, other than as a result of the acquisition
of the primary residence, the amount of such excess must be included as a
liability); and (c) indebtedness that is secured by the person’s primary
residence in excess of the estimated fair market value of the residence must be
included as a liability; 

 

¨Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year; 

 



 

 

 

¨Any trust with assets in excess of $5,000,000, not formed to acquire the
securities offered, whose purchase is directed by a sophisticated person; or 

 

¨Any entity in which all of the equity owners are accredited investors meeting
one or more of the above tests. [Specify which tests: _______________ ]

 



  SUBSCRIBER:              

Print Name: 

               

By: 

      Name:         Title:    

 



 

 